Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (Pub No. US 2016/0146630 A1; hereinafter Takahashi).
Regarding Claim 1, Takahashi teaches a magnetic encoder (See Fig. 47b) comprising:
a plurality of rows of magnetic tracks (2 rows of tracks 31 ad 32 in fig. 47b; See [0223]) disposed adjacent to each other (See Fig. 47b), each track having N poles and S poles arranged alternately (See Fig. 47b), the plurality of rows of magnetic tracks including a main track (31 in Fig. 47b is main track) used for calculating an angle (See [0223]) and a 
accuracy of pitch of the magnetic poles is higher in the main track than in the sub track ((in Fig. 47b, sub track 32 has 1 pole, therefore, no pitch; See [0223]).
Takahashi is silent about sub track used for calculating a phase difference from the main track.
However, in another embodiment Takahashi teaches sub track used for calculating a phase difference from the main track (See Fig. 2, [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the embodiment of Fig. 47b of Takahashi, by using sub track used for calculating a phase difference from the main track, as taught by another embodiment Fig. 2 of Takahashi, in order to detect absolute angle of the magnetic encoder track (Takahashi; [0105]).
Regarding Claim 2, Takahashi teaches the magnetic encoder as claimed in claim 1. Takahashi further teaches wherein the number of magnetic poles of the main track is larger by one than the number of magnetic poles of the sub track (in Fig. 47b, number of poles in 31 is larger than number of poles in 32; See [0223]).
Regarding Claim 3, Takahashi teaches the magnetic encoder as claimed in claim 1. Takahashi further teaches wherein the plurality of rows of magnetic tracks are annularly arrayed (See annular rows of poles 31 and 32 in Fig. 2).
Regarding Claim 4, Takahashi teaches a method (See Fig.1- Fig. 4; [0119]) for producing a magnetic encoder comprising a plurality of rows of magnetic tracks disposed adjacent to each other (See 2 rows of tracks 31 and 32 in Fig. 2), each track having N poles and S poles arranged alternately (See Fig. 2), the plurality of rows of magnetic tracks including a main track (31 in Fig. 2) used for calculating an angle (See [0105]) and a sub track (32 in Fig. 2) used for calculating a phase difference from the main track (See [0105]), the number of magnetic poles of the main track being larger than the number of magnetic poles of the sub track (track 31 has higher poles than track 31 in Fig. 1; See [0104]),
the method comprising:
producing the magnetic encoder that has not been magnetized (See [0100], [0112]-[0113]); and individually magnetizing the respective magnetic tracks of such un-magnetized magnetic encoder in a sequential order such that the main track is magnetized after the sub track (any one of the track 31 and 32 is magnetized and it is interpreted 31 s magnetized after 32; See [0113]).
Takahashi is silent about whereby accuracy of pitch of the magnetic poles is made higher in the main track than in the sub track.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the embodiment of Fig. 1-Fig. 4 of Takahashi, by using accuracy of pitch of the magnetic poles is made higher in the main track than in the sub track, as taught by another embodiment Fig. 47b of Takahashi, in order to detect rotation reference position is formed at one position or a plurality of positions in the circumferential direction (Takahashi; [0223]).

4.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Takahashi et al. (Pub No. US 2015/0243427 A1; hereinafter Takahashi1).
Regarding Claim 5, Takahashi teaches the method for producing a magnetic encoder as claimed in claim 4. Takahashi is silent about wherein
when magnetization of the respective magnetic tracks is performed, the N poles and the S poles are alternately magnetized one by one while shielding, with a magnetic shield, a portion corresponding to a magnetic track that is not currently being magnetized.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Takahashi, by using when magnetization of the respective magnetic tracks is performed, the N poles and the S poles are alternately magnetized one by one while shielding, with a magnetic shield, a portion corresponding to a magnetic track that is not currently being magnetized, as taught by Takahashi1, in order to allow each of plural rows of magnetic encoder tracks arranged adjacent to each other to be accurately magnetized without influencing the adjacent magnetic encoder track and allows reduction of wasted steps (Takahashi1; [0018]).
Regarding Claim 6, Takahashi teaches an apparatus for producing a magnetic encoder (Se Fig. 2) comprising a plurality of rows of magnetic tracks disposed adjacent to each other (2 rows of tracks 31 and 32 in Fig. 2), each track having N poles and S poles arranged alternately (See Fig. 2), the plurality of rows of magnetic tracks including a main track used for calculating an angle (See [0105]) and a sub track used for calculating a phase difference from the main track (See 
a magnetizing yoke (18 in Fig. 4) configured to magnetize the magnetic tracks of the magnetic encoder that has not been magnetized (See [0113]), the magnetizing yoke having end portions opposing the magnetic tracks (See Fig.4);
a positioning device configured to position the magnetizing yoke relative to such un-magnetized magnetic encoder (See [0113], [0119]-[0120]); and
	the controller controls the positioning device (controller controls 18 in Fig. 4; See [0112]-[0113]) so as to individually magnetize the respective magnetic tracks of the un-magnetized magnetic encoder in a sequential order such that the main track is magnetized after the sub track (anyone of 31 and 32 can be magnetized, therefore it is interpreted 31 is magnetized after 32 in Fig. 4; See [0112]-[0113]),
Takahahsi is silent about the apparatus comprising:
an exciting coil that is wound around the magnetizing yoke; a magnetization power source configured to supply a magnetization current to the exciting coil to cause a magnetic flux to pass between the opposing end portions; and

However, in another embodiment Takahashi teaches whereby accuracy of pitch of the magnetic poles is made higher in the main track than in the sub track (in Fig. 47b, sub track 32 has 1 pole, therefore, no pitch; See [0223]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the embodiment of Fig. 1-Fig. 4 of Takahashi, by using accuracy of pitch of the magnetic poles is made higher in the main track than in the sub track, as taught by another embodiment Fig. 47b of Takahashi, in order to detect rotation reference position is formed at one position or a plurality of positions in the circumferential direction (Takahashi; [0223]).
Takahahsi is silent about the apparatus comprising:
an exciting coil that is wound around the magnetizing yoke; a magnetization power source configured to supply a magnetization current to the exciting coil to cause a magnetic flux to pass between the opposing end portions; and
the controller controls the magnetization power source.
Takahashi1 teaches regarding magnetic encoder (See abstract) the apparatus (See Fig. 3) comprising:

the controller controls the magnetization power source (See [0003], [0013]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Takahashi, by using the apparatus comprising: an exciting coil that is wound around the magnetizing yoke; a magnetization power source configured to supply a magnetization current to the exciting coil to cause a magnetic flux to pass between the opposing end portions; and the controller controls the magnetization power source, as taught by Takahashi1, in order to allow each of plural rows of magnetic encoder tracks arranged adjacent to each other to be accurately magnetized without influencing the adjacent magnetic encoder track and allows reduction of wasted steps (Takahashi1; [0018]).



Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. UEDA et al. (Pub No. US 2016/0282145 A1) discloses Magnetic Sensor and Magnetic Encoder.
b. Ausserlechner et al. (Pub No. US 2011/0101964 A1) discloses Magnetic Encoder Element for Position Measurement.
c. Lohberg et al. (Patent No. US 6,823,725 B2) discloses Linear Distance Sensor and the Use Thereof as a Actuator Motor Vehicle.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858